Teche Posts Record EPS of $3.19 for Fiscal Year to Date NEW IBERIA, LA – NYSE-MKT:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended June 30, 2013, the third quarter of fiscal year 2013. Earnings for the quarter ended June 30, 2013 amounted to $2.0 million or $0.95 per diluted share, compared to $1.7 million or $0.83 per diluted share for the same quarter in fiscal 2012, an increase of $0.12 per diluted share, or 14.5%. Earnings for the nine month period ended June 30, 2013 amounted to a record $6.6 million, or $3.19 per diluted share, compared to $5.2 million or $2.50 per diluted share, for the same period in fiscal 2012, an increase of $0.69 per diluted share, or 27.6%. A reclassification of deferred interest payment resulted in a one-time after-tax earning boost of $0.08 per share for the quarter. “Our loan growth has been strong,” stated Little.“In nine months, we’ve originated $185.7 million in total loans,” said Little.“That’s 6.5% more than our record-breaking loan production last year.It’s a great testimony to our loan department and our local economy.” “And asset quality is good,” he continued.“Net charge-offs are very low, as are non-performing assets.” “Our ROAA fiscal year to date is 1.03% and our ROAE is 10.08%,” continued Little. “Our fiscal year to date earnings of $3.19 per share is another record,” said Little.“And tangible book value per share, now over $41, continues its steady growth.” The Company reported the following points of interest: · Total loan balances increased 3.8%, annualized 15.23% or $ 24.5 million to $667.8 million compared to the linked quarter and increased 1.1% compared to June 30, 2012. · Total loan originations amounted to $65.3 million for the quarter. · Non-performing loans were at $5.1 million for the quarter and the linked quarter, a decrease from $10.6 million at June 30, 2012. · Net charge-offs for the quarter decreased to 0.01% of average loans. · Checking account balances seasonally decreased $6.7 million, or 2.6% compared to the linked quarter while increasing 15.3 % compared to the quarter ended June 30, 2012. Page 1 of 25 · SmartGrowth Deposits seasonally decreased 1.9% over the linked quarter while increasing 9.1% compared to a year ago.SmartGrowth Deposits amounted to 79.1% of total deposits, compared to 79.0% at March 31, 2013 and 76.2% a year ago. · The average rate paid on all deposits was 0.41% for the quarter compared to 0.45% for the linked quarter and 0.64% a year ago. · Cost of interest bearing liabilities amounted to 1.00%, compared to 1.04% for the linked quarter and 1.23% a year ago. · Net interest margin for the quarter amounted to 4.01%, compared to 3.78% for the linked quarter and 4.06 % a year ago. · Net interest income increased $457,000 compared to the linked quarter primarily due to a reclassification of deferred interest payments of approximately $260,000. · The Company repurchased 1.7% of its outstanding common stock during the quarter. · The Company paid a quarterly dividend of $0.37 per share compared to $0.365 per share for the quarter ended June 30, 2012, or an increase of 1.4%. · Tangible book value per share increased to $41.06, an increase of 1.1%, or $0.44 per share, compared to the linked quarter-end and an increase of 6.6%, or $2.55 per share, year-over-year. Income quarterly comparison (in 000's) Jun ‘13 Mar ‘13 Dec ‘12 Sep ‘12 Jun ‘12 NetInterest Income after Provision for Loan Losses $ Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Diluted Earnings Per Common Share $ Return on Avg. Assets % Return on Avg. Equity % “Even after our loan sale in late 2012, quarterly earnings are already at the same levels as a year ago,” said Little. Asset Quality “Our asset quality is reflected in our low net charge-offs, our high coverage ratios and our steady ALLL/Loans ratio,” said Little. The following table sets forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge-offs, ALLL, NPAs quarterly comparison Jun ‘13 Mar ‘13 Dec ‘12 Sep ‘12 Jun ‘12 Net Charge-offs/Average Loans % ALLL*/NPLs % ALLL*/NPAs % ALLL*/Loans % NPAs/Assets % NPLs/Loans % *ALLL figures include specific reserves. Page 2 of 25 The ALLL/NPL ratio increased to 158.84% for the quarter ended June 30, 2013 from 158.54% in the linked quarter. The ALLL/NPA ratio decreased to 132.76% for the quarter ended June 30, 2013 from 138.95% in the linked quarter. The NPA/Assets ratio increased to 0.72% for the quarter ended June 30, 2013 from 0.68% for the quarter ended March 31, 2013. Non-performing assets increased slightly to $6.1 million, or 0.72% of total assets at June 30, 2013, compared to $5.9 million or 0.68% of total assets at March 31, 2013 and decreased from $11.3 million, or 1.34% of total assets a year ago.The year over year decrease in non-performing assets was primarily due to the payoff of a non-performing loan in the amount of $3.8 million during the quarter ended March 31, 2013. The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs quarterly comparison (in 000's) Jun ‘13 Mar ‘13 Dec '12 Sep '12 Jun '12 Beginning ALLL $ Provision for Loan Losses 0 Net Charge-offs 97 Ending ALLL $ The allowance for loan losses was 1.20% of total loans, or $8.0 million, at June 30, 2013 compared to 1.26% of total loans, or $8.1 million at March 31, 2013 and 1.27% of total loans, or $8.4 million at June 30, 2012. Net charge-offs for the quarter were $0.1 million, or 0.01% of average loans, compared to $0.5 million, or 0.08% of average loans, for the same period a year ago.For the twelve months ended June 30, 2013, net charge-offs were $1.3 million, or 0.19% of average loans, compared to $1.9 million, or 0.30% of average loans for the twelve months ended June 30, 2012. Capital Over the past twelve months, stockholders’ equity increased 6.1% to a record $86.7 million.The tangible equity ratio at June 30, 2013 increased to 9.92% compared to 9.29% a year ago.Tangible book value per common share increased to a record $41.06, an increase of 6.6% compared to a year ago.Risk based capital increased to 14.31% compared to 13.79% a year ago and the ratio of equity to assets increased to 10.31% from 9.68% a year ago. Over the past twelve months total assets decreased 0.5% or $3.9 million to $839.8 million. Net Income and Dividends On May 23, 2013, the Board of Directors declared a $0.37 per share quarterly dividend. quarterly comparison (in 000's) Jun ‘13 Mar ‘13 Dec '12 Sep '12 Jun '12 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Return on Avg. Assets % Return on Avg. Equity % Page 3 of 25 Net Interest Income quarterly comparison (in 000's) Jun ‘13 Mar‘ 13 Dec ‘12 Sep ‘12 Jun ‘12 Interest Income $ Interest Expense Net Interest Income $ Interest income increased in the quarter ended June 30, 2013 as compared to the linked quarter, primarily due to reclassification of deferred interest payments of approximately $260,000 on some previously classified non-accrual loans that are now either current or less than 90 days delinquent. Net Interest Margin and Spread quarterly comparison Jun ‘13 Mar ‘13 Dec '12 Sep '12 Jun '12 Yield on Earning Assets 4.85% 4.66% 4.92% 5.07% 5.10% Cost of Interest Bearing Liabilities 1.00% 1.04% 1.11% 1.14% 1.23% Spread 3.86% 3.62% 3.80% 3.93% 3.87% Net Interest Margin 4.01% 3.78% 3.98% 4.10% 4.06% Net interest margin amounted to 4.01% for the quarter ended June 30, 2013 compared to 4.06% for the quarter ended June 30, 2012.The decrease was primarily due to lower interest rates on loan originations during the last twelve months.The Company manages the risk of interest rates possibly rising in the future by continuing to grow core deposits, primarily checking and savings accounts, and by investing in longer term Federal Home Loan Bank advances. Spread amounted to 3.86% for the quarter ended June 30, 2013, compared to 3.87% for the same period in the previous year.Average yield on earning assets decreased 25 basis points from 5.10% for the quarter ended June 30, 2012 to 4.85% for the quarter ended June 30, 2013, while the average cost of funds decreased 23 basis points from 1.23% to 1.00% for the same periods, respectively. The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue quarterly comparison (in millions) Jun ‘13 Mar ‘13 Dec '12 Sep '12 Jun '12 Net Interest Income $ Non-Interest Income Operating Revenue $ Operating revenue for the quarter ended June 30, 2013, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.7 million, which was $0.3 million more than the same quarter in 2012. Non-Interest Income Non-interest income decreased slightly to $3.9 million for the quarter ended June 30, 2013 from $4.0 million for the linked quarter, but increased slightly from $3.7 million for the quarter ended June 30, 2012.Non-interest income amounted to 1.84% of average assets for the quarter, compared to 1.87% for the linked quarter and 1.76% a year ago. Page 4 of 25 Non-Interest Income & Expense quarterly comparison (in thousands) Jun ‘13 Mar ‘13 Dec ‘12 Sep ‘12 Jun '12 Interchange fee Income $ Other Non-Interest Income $ Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Non-Interest Expense For the quarter ended June 30, 2013, non-interest expense was $8.7 million, or 4.11% of average assets, compared to $8.7 million, or 4.11% of average assets, for the linked quarter.Non-interest expense increased $0.4 million, or 5.4%, to $8.7 million for the quarter ended June 30, 2013 from $8.3 million for the quarter ended June 30, 2012, primarily due to compensation and marketing expenses. Loans quarterly comparison(In 000,000’s) Jun ‘13 Mar ‘13 Dec '12 Sep '12 Jun '12 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupied conforming) Total Loans $ Linked Quarter Comparison.Gross loans receivable increased to $667.8 million at June 30, 2013, from $643.3 million at March 31, 2013, an increase of $24.5 million, or 3.8%.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $491.6 million, or 73.6% of total loans at June 30, 2013, compared to $474.3 million, or 73.7% of total loans at March 31, 2013, a three month increase of $17.3 million, or 3.6% primarily due to increases in mobile home originations, commercial loan originations, and SmartMortgage loan originations, offset somewhat by a decrease in home equity loans due to payoffs. Commercial loan balances at June 30, 2013 amounted to $216.9 million, compared to $212.4 million at March 31, 2013, a three month increase of $4.5 million or 2.1%. Consumer loan balances at June 30, 2013 amounted to $122.4 million, compared to $115.8 million at March 31, 2013, a linked quarter increase of $6.6 million, or 5.7%. One Year Comparison.Gross loans receivable increased to $667.8 million at June 30, 2013 from $660.5 million at June 30, 2012, a twelve month increase of $7.3 million, or 1.1%.SmartGrowth Loans increased to $491.6 million at June 30, 2013, from $477.2 million at June 30, 2012, a twelve month increase of $14.4 million, or 3.0%. Commercial loan balances at June 30, 2013 amounted to $216.9 million, compared to $216.9 million at June 30, 2012.Consumer loan balances at June 30, 2013 amounted to $122.4 million, compared to $109.3 million at June 30, 2012 a twelve month increase of $13.1 million, or 12.0%.“Loan growth, with our emphasis on quality, is a primary focus for Teche,” said Chief Lending Officer, Darryl Broussard.“Our strong south Louisiana economy presents opportunities for growth.” Page 5 of 25 Deposits The Bank has 45,792 active checking accounts, with balances totaling $252.3 million, which amounts to an average balance of $5,500 per account. quarterly comparison(In 000,000’s) Jun ‘13 Mar ‘13 Dec '12 Sep'12 Jun '12 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Linked Quarter Comparison.Total deposits decreased to $647.4 million at June 30, 2013, from $660.4 million at March 31, 2013, a linked quarter decrease of $13.0 million, or 2.0%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts decreased $9.8 million, or 1.9%, to $511.9 million at June 30, 2013, from $521.7 million at March 31, 2013. Checking account balances decreased $6.7 million, or 2.6%, to $252.3 million at June 30, 2013, from $259.0 million at March 31, 2013. One Year Comparison. Total deposits increased to $647.4 million at June 30, 2013, from $615.5 million at June 30, 2012, a twelve month increase of $31.9 million, or 5.2%.Total SmartGrowth Deposits increased $42.6 million, or 9.1% from $469.3 million at June 30, 2012 to $511.9 million at June 30, 2013. SmartGrowth Deposits amounted to 79.1% of total deposits as of June 30, 2013 compared to 76.2% at June 30, 2012. Checking account balances have increased 15.4%, or $33.6 million, in the past twelve months from $218.7 million at June 30, 2012 to $252.3 million at June 30, 2013. Checking account balances at June 30, 2013 accounted for 39.0% of total deposits compared to 35.5% of total deposits at June 30, 2012. Teche Holding Company is the parent company of Teche Federal Bank, which operates twenty offices in South Louisiana and serves over 86,000 customers.Teche is the fourth largest publicly traded bank holding company based in Louisiana with over $839 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE-MKT. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 6 of 25 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Jun. Mar. Dec. Sep. Jun. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses - Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income $ Plus Amortization of core deposit intangibles, net of related income taxes 1 1 1 1 2 Net Income, as adjusted $ Page 7 of 25 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) FISCAL YEAR TO DATE (NINE MONTHS) ENDED Jun. Jun. $Change %Change Interest Income $ $ $ ) %) Interest Expense ) %) Net Interest Income ) %) Provision for Loan Losses ) %) Net Interest Income after Provision for Loan Losses % Non Interest Income % Non Interest Expense % Income Before Income Taxes % Income Taxes % Net Income $ $ $ % Selected Financial Data Dividends Declared Per Share $ $ $ % Basic Earnings Per Common Share $ $ $ % Diluted Earnings Per Common Share $ $ $ % Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % % %) %) Cost of Interest Bearing Liabilities % % %) %) Spread % % %) %) Net Interest Margin % % %) %) Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % % %) %) Weighted avg. shares Outstanding Basic ) %) Diluted ) %) AVERAGE BALANCE SHEET DATA Total Assets $ $ $ % Earning assets $ $ $ % Loans $ $ $ % Interest-bearing deposits $ $ $ % Total deposits $ $ $ % Total stockholders’ equity $ $ $ % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ $ $ % Less average goodwill and other intangible assets, net of related income taxes (9 ) %) Average Tangible Equity % Net Income % Plus Amortization of core deposit intangibles, net of related income taxes 3 6 (3
